


110 HR 1361 PCS: RECOVER Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 334
		110th CONGRESS
		1st Session
		H. R. 1361
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Received
		
		
			August 3, 2007
			Read twice and placed on the calendar
		
		AN ACT
		To improve the disaster relief programs of
		  the Small Business Administration, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Relief for Entrepreneurs:
			 Coordination of Objectives and Values for Effective Recovery Act of
			 2007 or the RECOVER Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Planning
					Sec. 101. Comprehensive disaster response plan.
					Sec. 102. Annual disaster simulation exercise.
					Sec. 103. Disaster reserve corps.
					Sec. 104. Plans to secure additional office space.
					Sec. 105. Coordination of disaster assistance programs with
				FEMA.
					Sec. 106. Associate Administrator for Disaster
				Assistance.
					Title II—Lending
					Sec. 201. Incidents of National Significance.
					Sec. 202. Information tracking and follow-up
				system.
					Sec. 203. Immediate Disaster Assistance program.
					Sec. 204. Increased deferment period.
					Sec. 205. Revised repayment terms.
					Sec. 206. Revised disbursement process.
					Sec. 207. Revised collateral requirements.
					Sec. 208. Enhanced lending authority for private
				lenders.
					Sec. 209. Disaster processing redundancy.
					Sec. 210. Grant program.
					Sec. 211. Hurricane Assistance Replacement Grant
				program.
					Sec. 212. Increase legislative limit.
					Sec. 213. Net earnings clauses prohibited.
					Sec. 214. Economic injury disaster loans to
				nonprofits.
					Sec. 215. Applicants that will constitute a major source of
				employment due to changed economic circumstances.
					Sec. 216. Preliminary application process for assistance for
				small business concerns with essential employees ordered to serve on active
				duty in the Armed Forces.
					Sec. 217. Economic injury disaster loans in cases of ice storms
				and blizzards.
					Sec. 218. Report regarding lack of snow fall.
					Sec. 219. Gulf Coast Disaster Loan Refinancing
				program.
					Title III—Oversight
					Sec. 301. Reports on disaster assistance.
				
			IPlanning
			101.Comprehensive
			 disaster response planThe
			 Small Business Act is amended by redesignating section 37 as section 99 and by
			 inserting after section 36 the following:
				
					37.Comprehensive
				disaster response plan
						(a)Plan
				requiredThe Administrator
				shall develop, implement, and maintain a comprehensive written disaster
				response plan. The plan shall include the following:
							(1)For each region of
				the Administration, a description of the disasters most likely to occur in that
				region.
							(2)For each disaster
				described under paragraph (1)—
								(A)an assessment of
				the disaster;
								(B)an assessment of
				the demand for Administration assistance most likely to occur in response to
				the disaster;
								(C)an assessment of
				the needs of the Administration, with respect to such resources as information
				technology, telecommunications, human resources, and office space, to meet the
				demand referred to in subparagraph (B); and
								(D)guidelines
				pursuant to which the Administration will coordinate with other Federal
				agencies and with State and local authorities to best respond to the demand
				referred to in subparagraph (B) and to best use the resources referred to in
				that subparagraph.
								(b)Completion;
				revisionThe first plan required by subsection (a) shall be
				completed not later than 180 days after the date of the enactment of this
				section. Thereafter, the Administrator shall update the plan on an annual basis
				and following any incident of national significance (as declared by the
				President or his designee).
						(c)Knowledge
				requiredThe Administrator
				shall carry out subsections (a) and (b) through an individual with substantial
				knowledge in the field of disaster readiness and emergency response.
						(d)ReportThe
				Administrator shall include a report on the plan whenever the Administrator
				submits the report required by section
				47(a).
						.
			102.Annual disaster
			 simulation exerciseThe Small
			 Business Act is amended by inserting after section 37 (as added by section 101)
			 the following:
				
					38.Annual disaster
				simulation exercise
						(a)Exercise
				requiredThe Administrator
				shall conduct a disaster simulation exercise at least once each fiscal year.
				The exercise shall include the participation of, at a minimum, not less than
				half of the individuals in the disaster reserve corps and shall test, at
				maximum capacity, all of the information technology and telecommunications
				systems of the Administration that are vital to the activities of the
				Administration during such a disaster.
						(b)ReportThe
				Administrator shall include a report on the disaster simulation exercise
				whenever the Administration submits the report required by section
				47(a).
						.
			103.Disaster reserve
			 corpsThe Small Business Act
			 is amended by inserting after section 38 (as added by section 102) the
			 following:
				
					39.Disaster reserve
				corps
						(a)Corps
				requiredThe Administrator shall maintain within the
				Administration a disaster reserve corps, the purpose of which is to perform the
				functions of the Administration related to disaster response. The corps shall
				consist of at least 1,000 individuals, each of whom—
							(1)does not
				ordinarily have the duties of a full-time officer or employee of the
				Administration; but
							(2)is able to assume
				duties related to disaster response when the Administrator so requires.
							(b)TrainingThe Administrator shall ensure that each
				individual in the corps receives training each year in one or more functions
				relating to disaster response. To the maximum extent practicable, the function
				in which an individual is trained in one year shall be different from the
				function in which the individual was trained in prior years.
						(c)Geographic
				distributionThe Administrator shall ensure that not more than 30
				percent of the individuals in the corps reside in any one region of the
				Administration.
						(d)ReportThe
				Administrator shall include a report on the corps whenever the Administration
				submits the report required by section
				47(a).
						.
			104.Plans to secure
			 additional office spaceThe
			 Small Business Act is amended by inserting after section 39 (as added by
			 section 103) the following:
				
					40.Plans to secure
				additional office space
						(a)Plans
				requiredThe Administrator
				shall develop long-term plans to secure additional office space to accommodate
				an expanded workforce in times of disaster.
						(b)ReportThe
				Administrator shall include a report on the plans whenever the Administration
				submits the report required by section
				47(a).
						.
			105.Coordination of
			 disaster assistance programs with FEMAThe Small Business Act is amended by
			 inserting after section 40 (as added by section 104) the following:
				
					41.Coordination of
				disaster assistance programs with FEMA
						(a)Coordination
				requiredThe Administrator
				shall ensure that the disaster assistance programs of the Administration are
				coordinated, to the maximum extent practicable, with the disaster assistance
				programs of the Federal Emergency Management Agency.
						(b)Regulations
				requiredThe Administrator, in consultation with the Director of
				the Federal Emergency Management Agency, shall establish regulations to ensure
				that each application for disaster assistance is submitted as quickly as
				practicable to the Administration or directed to the appropriate agency under
				the circumstances.
						(c)Completion;
				revisionThe initial regulations shall be completed not later
				than 270 days after the date of the enactment of this section. Thereafter, the
				regulations shall be revised on an annual basis.
						(d)ReportThe
				Administrator shall include a report on the regulations whenever the
				Administration submits the report required by section
				47(a).
						.
			106.Associate
			 Administrator for Disaster AssistanceThe Small Business Act is amended by
			 inserting after section 41 (as added by section 105) the following:
				
					42.Associate
				Administrator for Disaster Assistance
						(a)In
				generalThere is established in the Administration an Associate
				Administrator for Disaster Assistance, appointed by the President by and with
				the advice and consent of the Senate, from among individuals who have—
							(1)proven management
				ability; and
							(2)substantial
				knowledge in the field of disaster readiness and emergency response.
							(b)Director of
				Disaster Planning
							(1)AppointmentThere is established in the Administration
				a Director for Disaster Planning, appointed by the Administrator from among the
				personnel of the Administration.
							(2)DutiesSubject
				to the authority, direction, and control of the Associate Administrator for
				Disaster Assistance, the Director shall—
								(A)develop and
				implement the Administration’s plans for responding to disasters; and
								(B)direct the
				Administration’s training exercises with respect to disasters.
								(3)CoordinationIn
				carrying out the duties under paragraph (2), the Director shall coordinate
				with—
								(A)the Associate
				Administrator for the Office of Disaster Assistance of the
				Administration;
								(B)the Director of
				the Federal Emergency Management Agency; and
								(C)other Federal,
				State, and local disaster planning offices, as necessary.
								(c)Director of
				Disaster Lending
							(1)AppointmentThere is established in the Administration
				a Director for Disaster Lending, appointed by the Administrator from among the
				personnel of the Administration.
							(2)DutiesSubject to the authority, direction, and
				control of the Associate Administrator for Disaster Assistance, the Director
				shall direct all aspects of the disaster lending program under section
				7(b).
							(d)ResourcesThe
				Administrator shall ensure that the Associate Administrator for Disaster
				Assistance, the Director of Disaster Planning, and the Director of Disaster
				Lending have adequate resources to carry out the duties under this
				section.
						.
			IILending
			201.Incidents of
			 National Significance
				(a)Disaster loans
			 to private nonprofit organizationsSection 7(b)(2) of the Small Business Act
			 (15 U.S.C.
			 636(b)(2)) is amended—
					(1)in subparagraph
			 (D) by striking the period at the end and inserting ; or;
			 and
					(2)by inserting after
			 subparagraph (D) the following:
						
							(E)an incident of
				national significance, as declared by the President or his designee, in which
				case assistance under this paragraph may be provided, subject to the other
				applicable requirements of this paragraph, to a private nonprofit organization
				(as that term is defined in section 29(a)(2)) that is located in an area
				affected by the incident of national
				significance.
							.
					(b)Mitigation loans
			 to small business concernsSection 7 of the Small Business Act
			 (15 U.S.C.
			 636) is amended by inserting after subsection (d) the
			 following:
					
						(e)Disaster
				mitigation loans
							(1)AuthorityThe Administrator may make or guarantee a
				mitigation loan to a small business concern that receives a loan under section
				7(b)(1)(A) for the damage or destruction, by reason of an incident of national
				significance (as declared by the President or his designee), of property owned
				by the small business concern.
							(2)Amount of
				loanThe amount of a loan
				under paragraph (1) shall not exceed 20 percent of the total amount of the cost
				of the damage or destruction referred to in paragraph (1). The total amount
				shall be calculated without regard for any costs for which the small business
				concern is reimbursed under any insurance policy or
				otherwise.
							.
				(c)Applicability
			 for fiscal year 2006 to Hurricanes Katrina, Rita, and Wilma
					(1)In
			 generalFor fiscal year 2006, the Administrator—
						(A)may carry out subsection (e) of section 7
			 of the Small Business Act (as added by subsection (b) of this section) with
			 respect to a private nonprofit organization that was located, as of August 28,
			 2005, in a hurricane-affected area; and
						(B)may carry out such subsection (e) with
			 respect to a small business concern that was located, as of August 28, 2005, in
			 a hurricane-affected area, for damage or destruction by reason of Hurricane
			 Katrina, Hurricane Rita, or Hurricane Wilma.
						(2)Hurricane-affected
			 area definedIn this section,
			 the term hurricane-affected area means a county or parish in the
			 State of Alabama, Florida, Mississippi, Louisiana, or Texas, that has been
			 designated by the Administrator of the Small Business Administration as a
			 disaster area by reason of Hurricane Katrina, Hurricane Rita, or Hurricane
			 Wilma under disaster declaration 10176, 10177, 10178, 10179, 10180, 10181,
			 10203, 10204, 10205, 10206, 10222, or 10223.
					202.Information
			 tracking and follow-up systemThe Small Business Act is amended by
			 inserting after section 42 (as added by section 106) the following:
				
					43.Information
				tracking and follow-up system for disaster assistance
						(a)System
				requiredThe Administrator shall develop, implement, and maintain
				a centralized information system to track communications between personnel of
				the Administration and applicants for disaster assistance. The system shall
				ensure that whenever an applicant for disaster assistance communicates with
				such personnel on a matter relating to the application, the following
				information is recorded:
							(1)The method of
				communication.
							(2)The date of
				communication.
							(3)The identity of
				the personnel.
							(4)A summary of the
				subject matter of the communication.
							(b)Follow-up
				requiredThe Administrator shall ensure that an applicant for
				disaster assistance receives, by telephone, mail, or electronic mail, follow-up
				communications from the Administration at all critical stages of the
				application process, including the following:
							(1)When the
				Administration determines that additional information or documentation is
				required to process the application.
							(2)When the
				Administration determines whether to approve or deny the loan.
							(3)When the primary
				contact person managing the loan application has
				changed.
							.
			203.Immediate
			 Disaster Assistance programThe Small Business Act is amended by
			 inserting after section 43 (as added by section 202) the following:
				
					44.Immediate
				Disaster Assistance program
						(a)Program
				requiredThe Administrator shall carry out a program, to be known
				as the Immediate Disaster Assistance program, under which the Administration
				participates on a deferred (guaranteed) basis in 85 percent of the balance of
				the financing outstanding at the time of disbursement of the loan if such
				balance is less than or equal to $25,000 for businesses affected by a
				disaster.
						(b)Eligibility
				requirementTo receive a loan guaranteed under subsection (a),
				the applicant must also apply for, and meet basic eligibility standards for, a
				loan under section 7(b).
						(c)Use of
				proceedsA person who receives a loan under section 7(b) must use
				the proceeds of that loan to repay all loans guaranteed under subsection (a),
				if any, before using the proceeds for any other purpose.
						(d)Approval or
				disapprovalThe Administrator
				shall ensure that each applicant for a loan under the program receives a
				decision approving or disapproving of the application within 36 hours after the
				Administration receives the
				application.
						.
			204.Increased
			 deferment periodSection 7 of
			 the Small Business Act (15 U.S.C. 636) is amended by
			 inserting after subsection (e) (as added by section 201(b)) the
			 following:
				
					(f)Additional
				requirements for 7(b) loans
						(1)Increased
				deferment authorized
							(A)In
				generalIn making loans under
				section 7(b), the Administrator may provide, to the person receiving the loan,
				an option to defer repayment on the loan.
							(B)PeriodA
				deferment under subparagraph (A) may not exceed 4
				years.
							.
			205.Revised
			 repayment termsSection 7 of
			 the Small Business Act (15 U.S.C. 636) is amended in
			 subsection (f) by adding after paragraph (1) (as added by section 204) the
			 following:
				
					(2)Revised
				repayment termsIn making loans under section 7(b), the
				Administrator—
						(A)shall not require
				repayment to be made until 12 months after the date on which the final
				disbursement of approved amounts is made; and
						(B)shall calculate the amount of repayment
				based solely on the amounts
				disbursed.
						.
			206.Revised
			 disbursement processSection 7
			 of the Small Business Act (15 U.S.C. 636) is amended in
			 subsection (f) by adding after paragraph (2) (as added by section 205) the
			 following:
				
					(3)Revised
				disbursement processIn making loans under section 7(b), the
				Administrator shall disburse the loan amounts in stages as follows:
						(A)Loans up to
				$150,000If the total amount approved is less than or equal to
				$150,000—
							(i)the first
				disbursement shall consist of 40 percent of the total loan amount, or a lesser
				percentage of the total loan amount if the Administrator and the borrower agree
				on such a lesser percentage;
							(ii)the second
				disbursement shall consist of 50 percent of the amounts that remain after the
				first disbursement, and shall be made when the borrower has produced
				satisfactory receipts to demonstrate the proper use of the first half of the
				first disbursement; and
							(iii)the third
				disbursement shall consist of the amounts that remain after the preceding
				disbursements, and shall be made when the borrower has produced satisfactory
				receipts to demonstrate the proper use of the first disbursement and the first
				half of the second disbursement.
							(B)Loans from
				$150,000 to $500,000If the total amount approved is more than
				$150,000 but less than or equal to $500,000—
							(i)the first
				disbursement shall consist of 20 percent of the total loan amount, or a lesser
				percentage if the Administrator and the borrower agree on such a lesser
				percentage;
							(ii)the second
				disbursement shall consist of 30 percent of the total loan amount remaining
				after the first disbursement, and shall be made when the borrower has produced
				satisfactory receipts to demonstrate the proper use of the first half of the
				first disbursement;
							(iii)the third
				disbursement shall consist of 25 percent of the total loan amount remaining
				after the first and second disbursements, and shall be made when the borrower
				has produced satisfactory receipts to demonstrate the proper use of the first
				disbursement and the first half of the second disbursement; and
							(iv)the fourth
				disbursement shall consist of the amounts that remain after the preceding
				disbursements, and shall be made when the borrower has produced satisfactory
				receipts to demonstrate the proper use of the first and second disbursements
				and the first half of the third disbursement.
							(C)Loans greater
				than $500,000If the total amount approved is more than
				$500,000—
							(i)the first disbursement shall consist of at
				least $100,000, or a lesser amount if the Administrator and the borrower agree
				on such a lesser amount; and
							(ii)the number of
				disbursements after the first, and the amount of each such disbursement, shall
				be in the discretion of the Administrator, but the amount of each such
				disbursement shall be not less than
				$100,000.
							.
			207.Revised
			 collateral requirementsSection 7 of the Small Business Act is
			 amended in subsection (f) by adding after paragraph (3) (as added by section
			 206) the following:
				
					(4)Revised
				collateral requirementsIn making a business loan under section
				7(b), the total approved amount of which is less than or equal to $100,000, the
				Administrator shall not require the borrower to use the borrower’s home as
				collateral.
					.
			208.Enhanced lending
			 authority for private lendersThe Small Business Act is amended by
			 inserting after section 44 (as added by section 203) the following:
				
					45.Enhanced lending
				authority for private lenders
						(a)Program
				authorizedThe Administrator
				may, and during a period specified in subsection (b) shall, carry out a program
				under which the Administrator permits banks and other financial institutions to
				process, approve, close, and service disaster loans under section 7(b) for a
				fee not to exceed 2 percent of the total loan amount.
						(b)Periods during
				which program is requiredThe
				program under subsection (a) is required to be carried out during the following
				periods:
							(1)Any period of an incident of national
				significance (as declared by the President or his designee).
							(2)Any period during
				which the average time for the Administration to approve disaster loans in
				response to any single disaster is 30 days or more.
							(c)Exclusion of
				lendersIf the number or rate of defaults on loans processed,
				approved, and closed by a lender under the program under subsection (a) are
				inordinate, as determined by the Administrator, the Administrator may do any
				one or more of the following:
							(1)Exclude the lender
				from participating in the program under subsection (a).
							(2)Exclude the lender
				from participating in the Preferred Lenders Program under section
				7(a)(2)(C)(ii).
							(d)Factor in
				Preferred Lenders ProgramIn determining whether a lender is to
				be certified or recertified to participate in the Preferred Lenders Program
				under section 7(a)(2)(C)(ii), the Administrator may consider as a factor the
				following:
							(1)The loans
				processed, approved, and closed by the lender under the program under
				subsection (a).
							(2)The participation or
				non-participation of the lender in the program under subsection
				(a).
							.
			209.Disaster
			 processing redundancyThe
			 Small Business Act is amended by inserting after section 45 (as added by
			 section 208) the following:
				
					46.Disaster
				processing redundancy
						(a)In
				generalThe Administrator shall ensure that the Administration
				has in place a facility for disaster loan processing that, whenever the
				Administration’s primary facility for disaster loan processing becomes
				unavailable, is able to take over all disaster loan processing from that
				primary facility within 2 days.
						(b)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary.
						.
			210.Grant
			 programSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended by
			 inserting immediately after paragraph (3) the following:
				
					(4)Grants to
				disaster-affected small businesses
						(A)In
				generalThe Administrator may make a grant of up to $100,000 to a
				small business concern that—
							(i)was located in a designated disaster area
				affected by disaster declaration 10176, 10177, 10178, 10179, 10180, 10181,
				10203, 10204, 10205, 10206, 10222, or 10233, and was located in a county or
				parish that, as a result of Hurricanes Katrina, Rita, or Wilma of 2005,
				experienced a loss of at least 100 housing units, experienced a loss of at
				least 1 percent of available housing stock, and required Federal infrastructure
				assistance of a least $200,000;
							(ii)submits to the Administrator a
				certification by the owner of the concern of intent to reestablish the concern
				in the same county or parish in which the business was originally located, or
				in any other county or parish described in clause (i);
							(iii)has applied for,
				and was rejected for, a conventional disaster assistance loan under section
				7(b); and
							(iv)was in existence
				for at least 2 years before the date on which the applicable disaster
				declaration was made.
							(B)PriorityIn
				making grants under this paragraph, the Administrator shall give priority to a
				small business concern that the Administrator determines is economically viable
				but unable to meet short-term financial obligations.
						(C)DefinitionIn this paragraph, the term
				disaster-affected area means an area that has been designated by
				the Administrator as a disaster area.
						(D)Authorization of
				appropriationsThere are authorized to be appropriated for grants
				under this paragraph such funds as may be
				necessary.
						.
			211.Hurricane
			 Assistance Replacement Grant Program
				(a)Program
			 establishedThe Administrator
			 may carry out a program under which the Administrator may, in the
			 Administrator’s discretion, make grants to individuals who—
					(1)are victims of a disaster under disaster
			 declaration 10176, 10177, 10178, 10179, 10180, 10181, 10203, 10204, 10205,
			 10206, 10222, or 10223; and
					(2)receive (whether
			 before, on, or after the date of the enactment of this Act) 7(b) disaster
			 assistance because of that disaster.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				(c)EligibilityAn
			 individual is eligible to receive a grant under this section only if the
			 individual—
					(1)receives benefits
			 (other than the 7(b) disaster assistance) because of the disaster; and
					(2)is required to
			 remit those benefits to the Small Business Administration because of a
			 duplication of benefits.
					(d)AmountThe
			 amount of a grant under this section to an individual shall not exceed the
			 amount of the benefits required to be remitted by the individual, as described
			 in subsection (c).
				(e)TimeThe
			 Administrator shall ensure that, to the maximum extent practicable, a grant
			 made under this section is made—
					(1)concurrent with
			 the Administration’s receipt of the remittance, if the remittance is made after
			 the date of the enactment of this Act; and
					(2)as soon as
			 possible after the Administration’s receipt of the remittance, in all other
			 cases.
					(f)Treatment of
			 GrantsGrants made under this
			 section shall not be considered a duplication of benefits by the
			 Administrator.
				(g)DefinitionsIn
			 this section:
					(1)The term
			 Administrator means the Administrator of the Small Business
			 Administration.
					(2)The term 7(b) disaster
			 assistance means assistance under paragraph (1) or (2) of section
			 7(b)(2) of the Small Business Act (15 U.S.C.
			 636(b)).
					212.Increase
			 legislative limitSection
			 7(b)(3)(E) of the Small Business Act (15 U.S.C. 636(b)(3)(E)) is amended
			 by striking $1,500,000 and inserting $3,000,000
			 both places such term appears.
			213.Net earnings
			 clauses prohibitedSection 7
			 of the Small Business Act is amended in subsection (f) by adding after
			 paragraph (4) (as added by section 207) the following:
				
					(5)Net earnings
				clauses prohibitedIn making loans under section 7(b), the
				Administrator shall not require the borrower to pay any non-amortized amount
				for the first 5 years after repayment
				begins.
					.
			214.Economic injury
			 disaster loans to nonprofits
				(a)In
			 generalSection 7 of the
			 Small Business Act (15 U.S.C. 636) is amended in
			 subsection (b)(2)—
					(1)in the matter
			 preceding subparagraph (A)—
						(A)by inserting after
			 small business concern the following: , private nonprofit
			 organization,; and
						(B)by inserting after
			 the concern the following: , organization,;
			 and
						(2)in subparagraph
			 (D) by inserting after small business concerns the following:
			 , private nonprofit organizations,.
					(b)Conforming
			 amendmentSuch section is
			 further amended in subsection (c)(5)(C) by inserting after
			 business the following: , organization,.
				215.Applicants that
			 will constitute a major source of employment due to changed economic
			 circumstancesSection
			 7(b)(3)(E) of the Small Business Act (15 U.S.C. 636(b)(3)(E)) is amended
			 by inserting after constitutes the following: , or will
			 due to changed economic circumstances constitute,.
			216.Preliminary
			 application process for assistance for small business concerns with essential
			 employees ordered to serve on active duty in the Armed ForcesSection 7(b)(3) of the Small Business Act
			 (15 U.S.C.
			 636(b)(3)) is amended—
				(1)in
			 subparagraph (C)—
					(A)by striking
			 90 days and inserting 1 year; and
					(B)by adding at the
			 end the following: The Administrator may, when appropriate (as
			 determined by the Administrator), waive the ending date specified in the
			 preceding sentence and provide a later ending date.; and
					(2)by adding at the
			 end the following new subparagraph:
					
						(G)The Administrator shall establish a process
				under which a small business concern described in subparagraph (B) may file a
				preliminary application for assistance under this paragraph, accompanied by
				supporting documentation, before the date on which the essential employee is
				ordered to active duty. The Administrator may not actively consider such an
				application or provide assistance to the small business concern based on such
				an application until the date on which the essential employee is ordered to
				active
				duty.
						.
				217.Economic injury
			 disaster loans in cases of ice storms and blizzardsSection 3(k)(2) of the Small Business Act
			 (15 U.S.C.
			 632(k)(2)) is amended—
				(1)in subparagraph
			 (A) by striking and;
				(2)in subparagraph
			 (B) by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(C)ice storms and
				blizzards.
						.
				218.Report
			 regarding lack of snow fallNot later that 6 months after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall conduct a study of, and submit a report to the Committee on Small
			 Business of the House of Representatives and the Committee on Small Business
			 and Entrepreneurship of the Senate that describes—
				(1)the ability of the
			 Administrator to provide loans under section 7(b)(2) of the Small Business Act
			 (15 U.S.C.
			 636(b)(2)) to small business concerns that depend on high snow
			 fall amounts and sustain economic injury (as described under that section) due
			 to a lack of snow fall;
				(2)the criteria the
			 Administrator would use to determine whether to provide a loan under section
			 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2))
			 to a small business concern that has been adversely affected by a lack of snow
			 fall;
				(3)other Federal
			 assistance (including loans) available to small business concerns that are
			 adversely affected by a lack of snow fall; and
				(4)the history
			 relating to providing loans under section 7(b)(2) of the Small Business Act
			 (15 U.S.C.
			 636(b)(2)) to small business concerns that have been adversely
			 affected by a lack of snow fall.
				219.Gulf Coast
			 Disaster Loan Refinancing Program
				(a)In
			 generalThe Administrator of the Small Business Administration
			 may carry out a program to refinance Gulf Coast disaster loans.
				(b)TermsThe terms of a Gulf Coast disaster loan
			 refinanced under the program shall be identical to the terms of the original
			 loan, except that the Administrator may provide an option to defer repayment on
			 the loan. Such a deferment may not exceed 4 years after the date on which the
			 initial disbursement under the original loan was made.
				(c)AmountThe
			 amount of a Gulf Coast disaster loan refinanced under the program shall not
			 exceed the amount of the original loan.
				(d)Disclosure of
			 accrued interestWhenever the Administrator provides an option to
			 defer repayment under subsection (b), the Administrator shall disclose the
			 accrued interest that must be paid under the option.
				(e)DefinitionIn
			 this section, the term Gulf Coast disaster loan means a
			 loan—
					(1)made under section
			 7(b) of the Small Business Act;
					(2)in response to Hurricane Katrina, Hurricane
			 Rita, or Hurricane Wilma of 2005; and
					(3)for a small business located in a county or
			 parish designated by the Administrator as a disaster area by reason of such
			 Hurricane Katrina, Hurricane Rita, or Hurricane Wilma under disaster
			 declaration 10176, 10177, 10178, 10179, 10180, 10181, 10203, 10204, 10205,
			 10206, 10222, or 10223.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
				IIIOversight
			301.Reports on
			 disaster assistanceThe Small
			 Business Act is amended by inserting after section 46 (as added by section 209)
			 the following:
				
					47.Reports on
				disaster assistance
						(a)Annual report
				requiredNot later than 45
				days after the end of a fiscal year, the Administrator shall submit to the
				Committee on Small Business of the Senate and the Committee on Small Business
				of the House of Representatives a report on the disaster assistance operations
				of the Administration for that fiscal year. The report shall—
							(1)specify the number
				of Administration personnel involved in such operations;
							(2)describe any
				material changes to those operations, such as changes to technologies used or
				to personnel responsibilities;
							(3)describe and
				assess the effectiveness of the Administration in responding to disasters
				during that fiscal year, including a description of the number and amounts of
				loans made for damage and for economic injury; and
							(4)describe the plans
				of the Administration for preparing to respond to disasters during the next
				fiscal year.
							(b)Incidents of
				national significanceDuring the period of an incident of
				national significance (as declared by the President or his designee), the
				Administrator shall, on a monthly basis, submit to the committees specified in
				subsection (a) a report on the disaster assistance operations of the
				Administration with respect to that incident of national significance. The
				report shall specify—
							(1)the number of
				applications distributed;
							(2)the number of
				applications received;
							(3)the average time
				for the Administration to approve or disapprove an application;
							(4)the amount of
				disaster loans approved;
							(5)the average time
				for initial disbursement of loan proceeds; and
							(6)the amount of
				disaster loan proceeds
				disbursed.
							.
			
	
		
			Passed the House of
			 Representatives April 18, 2007.
			Lorraine C. Miller,
			Clerk.Marjorie C. Kelaher,
			Deputy Clerk.
		
	
	
		August 3, 2007
		Read twice and placed on the calendar
	
